 1                                                           The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10
       WELLS FARGO BANK, N.A.                        Case No. 2:18-cv-01769-BJR
11
                                    Plaintiff,      ORDER GRANTING DEFENDANT
12                                                  GEORGE’S MOTION FOR ACCOUNTING
              v.
13
       ANN R. GEORGE and LONNA L.
14     JACKSON f/k/a Lonna L. Alvarez,
15                                  Defendants.
16
            THIS MATTER, having come before the Court upon Defendant George’s Motion for
17
     Accounting (the “Motion”), and the Court having considered the following:
18
            1. Defendant George’s Motion for Accounting (Dkt. #20);
19
            2. Declaration of Ann R. George (Dkt. #21);
20

21          3. Defendant George’s Notice to the Court Regarding Motion for Accounting; and

22          4. All pleadings and records on file herein.
23 After reviewing the docket in this matter, the Court FINDS that Defendant Lonna L. Jackson has

24
     not responded to the Motion.
25

26
 1           UPON CONSIDERATION, the Court GRANTS the Motion (Dkt. #20) and ORDERS

 2 the following:

 3           1.     Defendant Lonna Jackson is directed to produce an accounting of all receipts,
 4 disbursements, and transactions, made with Ann R. George’s financial assets, or on Ann R.

 5
     George’s behalf, during the term of Defendant Jackson’s authority as attorney-in-fact. This
 6
     accounting must identify the starting balance of any bank, stock, or investment accounts (the
 7
     “Accounts”) in Defendant George’s name, and identify any deposits and withdrawals therefrom,
 8

 9 as well as the beneficiary of those transactions, and the ending balance of the Accounts. The

10 accounting must also identify any real property assets, and identify any income earned from their

11 use, rental, or sale. Finally, the accounting must include any costs or expenses claimed by

12
     Defendant Jackson in connection with her service as Defendant George’s attorney-in-fact.
13
             2.     Defendant Jackson must prepare and organize the accounting according to
14
     Generally Accepted Accounting Principles.
15
             3.     Defendant Jackson must produce this accounting to counsel for Defendant George
16

17 within thirty (30) days of the date of this Order. If Defendant Jackson seeks additional time to

18 prepare the accounting, she will show cause to the Court prior to expiration of the thirty (30) day

19 period.

20
             4.     If Defendant Jackson fails to comply with this Order, it may result in a finding of
21
     contempt and sanctions.
22
             Dated this 6th day of May, 2019.
23

24                                                        A
                                                          Barbara Jacobs Rothstein
25                                                        U.S. District Court Judge
26
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
